Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8, and 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4-6, and 11-15 each recite the limitation “a writing tip or the relay member holding a writing tip”. Claim 1, upon which each of these claims depends, recites “a writing tip or a relay member holding the writing tip”. While it can be assumed that each of these claims is intended to refer to the writing tip recited in claim 1, it is unclear if claims 2, 4-6 and 11-15 are actually referring to the writing tip of claim 1, or are attempting to introduce another writing tip.
Claim 2 recites the limitation "the connection portion where a writing tip or the relay member holding a writing tip is press-fitted into an inner peripheral surface at one end of the ink reservoir tube" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. There is a “connecting portion” recited in line 10 of claim 1, but that appears to be a different portion of the ink reservoir tube because it refers to the connection between the reservoir tube and the barrel, not the reservoir tube and the writing tip or relay member.
Regarding claim 8, the phrase "a relationship is desirably set" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaoka (JP 2016/101703 A, cited by Applicant).
Regarding claim 1, Kitaoka discloses a writing tool (7), comprising: a refill, comprising an ink reservoir tube (4) having a straight cylinder shape whose wall thickness is less than 0.56 mm (0.1 to 1.5 mm, see page 3, fifth paragraph); and a writing tip (2) or a relay member (3) holding the writing tip attached to a first end of the ink reservoir tube (Fig. 1), wherein the refill is detachably attached to a barrel (attached to barrel 8 via operating member 5; can be detached by opening lid 95), wherein a mounting strength of the refill between the writing tip or the relay member holding the writing tip and the ink reservoir tube is set higher than a mounting strength between the barrel and a connecting portion of the ink reservoir tube (the pen refill can be removed without the writing tip or relay member becoming detached; see Abstract).
Regarding claim 8 as best understood, Kitaoka discloses the writing tool according to claim 1, wherein an ink backflow preventing body (61) is provided in the ink reservoir tube and is disposed at a position being in contact with a rear face of the ink in the ink reservoir tube and goes forward along with consumption of ink while writing, and wherein a relationship is desirably set such that X/d2>0.2, where X (mg) denotes ink consumption per writing distance of 100 m and d (mm) denotes the inner diameter of ink reservoir tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Kobayashi (US 5899618, hereinafter Kobayashi ‘618).
Regarding claim 2, Kitaoka teaches the writing tool according to claim 1, but does not teach that an outer diameter of the connecting portion where a writing tip or the relay member holding a writing tip is press-fitted into an inner peripheral surface at one end of the ink reservoir tube is expanded by press-fitting by 0.1 mm or more than the outer diameter of a central area of a longitudinal direction of the ink reservoir tube.
Kobayashi ‘618 teaches an outer diameter of the connecting portion where a writing tip or the relay member holding a writing tip is press-fitted (col. 15, ll. 43-44).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have sized the press-fitting of the connecting portion and the writing tip/relay such that the outer diameter of the connecting portion where a writing tip or the relay member holding a writing tip is press-fitted into an inner peripheral surface at one end of the ink reservoir tube is expanded by press-fitting by 0.1 mm or more than the outer diameter of a central area of a longitudinal direction of the ink reservoir tube  because Applicant has not disclosed that the size of expansion caused by the press-fitting provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kobayashi’s press-fit relay member and ink reservoir tube and the applicant’s invention to perform equally well with either the unspecified dimension press-fit taught by Kobayashi ‘618 or the claimed outer diameter of the connecting portion where a writing tip or the relay member holding a writing tip is press-fitted into an inner peripheral surface at one end of the ink reservoir tube is expanded by press-fitting by 0.1 mm or more than the outer diameter of a central area of a longitudinal direction of the ink reservoir tube because both press-fits are equally capable of joining the writing tip to the ink reservoir tube.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kobayashi ‘618 to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kobayashi.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Kitaoka such that the writing tip/relay is press-fit into the ink reservoir tube as taught by Kobayashi ‘618, wherein doing so would merely be joining the elements together with a known means.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Yamauchi (US 7946777).
Regarding claim 3, Kitaoka teaches the writing tool according to claim 1, wherein one end of the plurality of the refills are detachably attached in the barrel, and the outer and inner diameter at the other end of the respective refills are set equal. Kitaoka does not teach that a plurality of refills having writing tips at one end each having a different ink flow rate per unit distance is housed in a barrel.
Yamauchi teaches a writing tool with a plurality of refills (6), where the writing tips can have different flow rate per unit distance (different sized balls in nibs 61, see col. 24, line 64 to col. 25, line 14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Kitaoka such that a plurality of refills having writing tips at one end each having a different ink flow rate per unit distance is housed in a barrel as taught by Yamauchi for the purpose of enabling a user to write using different sized ball-points.
Claim(s) 4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Kobayashi (US 7600938, hereinafter Kobayashi ‘938).
Regarding claim 4, Kitaoka teaches the writing tool according to claim 1, but does not teach that a metal tube is mounted along the outer circumference of the ink reservoir tube to the connecting portion at one end of the ink reservoir tube to which a writing tip or the relay member holding a writing tip is attached.
Kobayashi ‘938 teaches a metal tube (55) that is mounted along the outer circumference of the ink reservoir tube to the connecting portion at one end of the ink reservoir tube to which a writing tip or the relay member holding a writing tip is attached.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the outer circumference of the ink reservoir tube to the connecting portion at one end of the ink reservoir tube to which a writing tip or the relay member holding a writing tip is attached with a metal tube as taught by Kobayashi ‘938 for the purpose of preventing the tip from dropping off and preventing leaks (Kobayashi ‘938, col. 13, ll. 39-48).
Regarding claim 13, Kitaoka teaches the writing tool according to claim 1, but does not teach that a ring-shaped reinforcing member is fitted along the outer circumferential surface of the ink reservoir tube at the connecting portion where a writing tip or the relay member holding a writing tip is connected to the ink reservoir tube.
Kobayashi ‘938 teaches a ring-shaped reinforcing member (55) that is fitted along the outer circumferential surface of the ink reservoir tube at the connecting portion where a writing tip or the relay member holding a writing tip is connected to the ink reservoir tube.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the outer circumferential surface of the ink reservoir tube at the connecting portion where a writing tip or the relay member holding a writing tip is connected to the ink reservoir tube with a ring-shaped reinforcing member as taught by Kobayashi ‘938 for the purpose of preventing the tip from dropping off and preventing leaks (Kobayashi ‘938, col. 13, ll. 39-48).
Regarding claim 14, Kitaoka teaches the writing tool according to claim 1, but does not teach that a reinforcing member having a C-shape cross-section perpendicular to the axis is fitted along the outer circumferential surface of the ink reservoir tube at the connecting portion where a writing tip or the relay member holding a writing tip is connected to the ink reservoir tube.
Kobayashi ‘938 teaches a ring-shaped reinforcing member (55) that is fitted along the outer circumferential surface of the ink reservoir tube at the connecting portion where a writing tip or the relay member holding a writing tip is connected to the ink reservoir tube.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have changed the shape of Kobayashi’s ring to a C because Applicant has not disclosed that the shape of the clamping member provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kobayashi’s ring claiming member and the applicant’s invention to perform equally well with either the ring clamping member taught by Kobayashi ‘938 or the claimed C-shaped clamping member because both shapes are equally capable of applying radial force to retain the writing tip on the reservoir tube
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kobayashi ‘938 to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kitaoka and Kobayashi ‘938.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Toyama (US 5888009).
Regarding claim 5, Kitaoka teaches the writing tool according to claim 1, but does not teach that a locking protrusion toward the inner surface of the ink reservoir tube is formed at the connecting portion that supports a writing tip or the relay member holding a writing tip at one end of the ink reservoir tube, and a locking recess to be locked with the locking protrusion is formed on the writing tip or the relay member holding a writing tip.
Toyama teaches a locking protrusion (see annotated Fig. 1A below) toward the inner surface of an ink reservoir tube (1) is formed at the connecting portion that supports a writing tip or the relay member holding a writing tip at one end of the ink reservoir tube, and a locking recess to be locked with the locking protrusion is formed on the writing tip or the relay member (3) holding a writing tip (5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fit taught by Kitaoka with a locking protrusion toward the inner surface of the ink reservoir tube is formed at the connecting portion that supports a writing tip or the relay member holding a writing tip at one end of the ink reservoir tube, and a locking recess to be locked with the locking protrusion is formed on the writing tip or the relay member holding a writing tip as taught by Toyama, wherein doing so would merely be a matter of substituting one known connection means between a writing tip and an ink tube and another with predictable results.

    PNG
    media_image1.png
    593
    420
    media_image1.png
    Greyscale


Regarding claim 6, Kitaoka teaches the writing tool according to claim 1, but does not teach that a thickened part toward the inner surface of the ink reservoir tube is formed on the connecting portion that supports a writing tip or the relay member holding a writing tip at one end of the ink reservoir tube and a reduced diameter part to be connected with the ink reservoir tube by locking with the thickened part is formed on a writing tip or the relay member holding a writing tip.
Toyama teaches a thickened part (locking protrusion in annotated Fig. 1A above) toward the inner surface of the ink reservoir tube is formed on the connecting portion that supports a writing tip or the relay member holding a writing tip at one end of the ink reservoir tube and a reduced diameter part (locking recess in annotated Fig. 1A above) to be connected with the ink reservoir tube by locking with the thickened part is formed on a writing tip or the relay member holding a writing tip.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fit taught by Kitaoka with a thickened part toward the inner surface of the ink reservoir tube is formed on the connecting portion that supports a writing tip or the relay member holding a writing tip at one end of the ink reservoir tube and a reduced diameter part to be connected with the ink reservoir tube by locking with the thickened part is formed on a writing tip or the relay member holding a writing tip as taught by Toyama, wherein doing so would merely be a matter of substituting one known connection means between a writing tip and an ink tube and another with predictable results.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Sekine (US 6076987).
Regarding claim 7, Kitaoka teaches the writing tool according to claim 1, but does not teach that an adhesive is applied to the connecting portion that supports a writing tip or the relay member holding a writing tip at one end of the ink reservoir tube.
Sekine teaches fastening a writing tip (2) with adhesive (44).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fit of Kitaoka with adhesive as taught by Sekine, wherein doing so would merely be a matter of substituting one known connection means between a writing tip and an ink tube and another with predictable results.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Yamauchi and Takano (JP 2002-059682 A).
Regarding claim 9, Kitaoka teaches the writing tool according to claim 1, but does not teach that a plurality of ink reservoir tubes having a different inner diameter is housed in the barrel, and refill advancing operating members with which respective refills are delivered from the barrel are respectively different in appearance.
Takano teaches a plurality of ink reservoir tubes (1) having a different inner diameter (Abstract) housed in a barrel. 
Yamauchi teaches refill advancing operating members with which respective refills are delivered from the barrel are respectively different in appearance (col. 2, ll. 23-31).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Kitaoka with a plurality of ink reservoir tubes having a different inner diameter is housed in the barrel for the purpose of making it so that the writable distance is set to be the same regardless of the difference in the ball diameter of the ballpoint pen tip (Takano, page 3, line 1 of provided translation).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Kitaoka such that the refill advancing operating members with which respective refills are delivered from the barrel are respectively different in appearance as taught by Yamauchi for the purpose of enabling a user to better identify each refill.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Takano.
Regarding claim 10, Kitaoka teaches the writing tool according to claim 1, but does not teach that a plurality of ink reservoir tubes having a different inner diameter is housed in a barrel, and writing tips or the relay members holding writing tips of the respective refills have different appearances.
Takano teaches a plurality of ink reservoir tubes (1) having a different inner diameter (Abstract) housed in a barrel and writing tips of respective refills that have different appearances (due to the different sized balls). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Kitaoka with a plurality of ink reservoir tubes having a different inner diameter is housed in the barrel for the purpose of making it so that the writable distance is set to be the same regardless of the difference in the ball diameter of the ballpoint pen tip (Takano, page 3, line 1 of provided translation).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka as applied to claim 1 above, and further in view of Chevalier (US 5401257)
Regarding claim 11, Kitaoka teaches the writing tool according to claim 1, but does not teach that at the connecting portion where a writing tip or the relay member holding a writing tip on one end of the ink reservoir tube is connected to the ink reservoir tube, a tapered face whose diameter is gradually expanding toward the tip end of a writing tip and a plurality of annular locking portions that sharply reduces the diameter continuously from the tapered face is formed along an axis direction, and the ink reservoir tube is connected to a writing tip or the relay member through the plurality of the annular locking portion.
Chevalier teaches a tapered face (26) whose diameter is gradually expanding toward the tip end of a writing tip and a plurality of annular locking portions that sharply reduces the diameter continuously from the tapered face is formed along an axis direction, and the ink reservoir tube is connected to a writing tip or the relay member through the plurality of the annular locking portion (Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fit of Kitaoka with a tapered face whose diameter is gradually expanding toward the tip end of a writing tip and a plurality of annular locking portions that sharply reduces the diameter continuously from the tapered face is formed along an axis direction, and the ink reservoir tube is connected to a writing tip or the relay member through the plurality of the annular locking portion as taught by Chevalier, wherein doing so would merely be a matter of simple substitution of one known means for connection a tube for another with predictable results.
Regarding claim 12, the combination of Kitaoka and Chevalier above teaches all the limitations except for the tapered face gradually rising toward the tip end of a writing tip and a falling down portion that sharply falls continuously from the tapered face is formed discontinuously along a circumferential and axial direction at the connecting portion where a writing tip or the relay member holding a writing tip on one end of the ink reservoir tube is connected to the ink reservoir tube.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the tapered faces of Chevalier discontinuous because Applicant has not disclosed that the discontinuity provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chevalier’s tapered faces and the applicant’s invention to perform equally well with either the continuous tapered faces taught by Chevalier or the claimed discontinuous tapered faces because both tapered faces are equally capable of retaining an element on a tube member.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chevalier to obtain the invention as specified in claim 12 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kitaoka and Chevalier.

Allowable Subject Matter

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/               Examiner, Art Unit 3754                                                                                                                                                                                         

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754